WIGGINTON, Judge.
We affirm the order of the deputy commissioner awarding claimant temporary total and temporary partial disability benefits, penalties and interest thereon, and remedial treatment and attention. However, the deputy failed to indicate the appropriate periods for which the penalties and interest are due. Accordingly, we hold, that as to the TTD benefits, a 10% penalty is due for the period from September 21, 1979 to October 2, 1979, with interest accruing thereon. As to the TPD benefits, a 10% penalty is due on the period from September 16, 1980 to September 30, 1981, with interest accruing thereon.
BOOTH and WENTWORTH, JJ., concur.